Justice Durham,
dissenting:
¶ 40 I respectfully dissent from the majority opinion’s conclusion that the opening brief submitted by Utah Physicians for a Healthy Environment and the Utah Chapter of the Sierra Club (collectively, Utah Physicians) is so deficient that this court should not address the merits of any of the arguments it raises. In order to provide context, I first review the relevant procedural history of this case.
¶ 41 On December 21, 2011, Tesoro Marketing and Refining applied for authorization from the Utah Division of Air Quality (UDAQ) to modify and expand its oil refining facility near Salt Lake City. The proposed expansion would increase the amount of air pollutants emitted by the refinery. Because of this anticipated increase to emission levels, Tesoro was required to include a “best available control technology” (BACT) analysis in its application. Utah Admin. Code r. 307-401-5(2)(d) (2015).
¶ 42 ‘“Best available control technology’ means an emissions limitation (including a visible emissions standard) based on the maximum degree of reduction for each air pollutant which would be emitted from any proposed stationary source or modification which the director, on a case-by-case basis, taking into account energy, environmental, and economic impacts and other costs, determines is achievable for such source or modification through application of production processes or available methods, systems, and techniques....” Id. r. 307-401-2(1)(d). A BACT analysis is a multistep process whereby the reviewing agency (1) “identif[ies] all available control technology options for the proposed facility for each regulated pollutant”; (2) “eliminates technically infeasible options”; (3) ranks the remaining control technologies “by their effectiveness”; and (4) “analyzes the economic, environmental, and energy impacts, both beneficial and adverse, beginning with the first ranked technology,” eliminating the technology if it is deemed “to be inappropriate for the facility.” Utah Chapter of the Sierra Club v. Air Quality Bd., 2009 UT 76, ¶ 4 n.2, 226 P.3d 719. The top-ranked technology that is not eliminated under step four is the BACT standard for the facility. Id.
¶ 43 Tesoro did not include a full BACT analysis in its application. Instead, it briefly noted that UDAQ had conducted a BACT analysis approximately five years earlier for the unit that would be modified. Tesoro proposed that the approved emission control technologies from the five-year-old analysis should be accepted as BACT for the new project.15
¶ 44 Utah regulations require UDAQ to confirm that refinery modifications meet the BACT standard. Utah Admin. Code r. 307-401-8(1)(a) (2015). An engineer for UDAQ reviewed Tesoro’s application and purported to conduct UDAQ’s BACT analysis. Once again, UDAQ did not follow the steps of a BACT analysis. The engineer merely repeated the conclusions from Tesoro’s analysis, and recommended that existing control technologies be accepted as BACT. On February 16, 2012, UDAQ adopted the engineer’s recommendations and issued a formal “Intent to Approve” Tesoro’s application for public review.16
*162¶ 45 During the public comment period for the application, Utah Physicians submitted several comments in opposition to the proposed refinery expansion. It argued that UDAQ’s BACT analysis was inadequate because it relied upon a BACT examination that was over five years old and provided no updated analysis. Utah Physicians asserted that without any assessment of the efficacy or feasibility of current technologies, it was impossible to determine whether the proposed expansion met the BACT standard. After the close of the comment period, UDAQ sent a letter to Tesoro stating that it had received extensive comments regarding the application’s reliance upon a prior BACT analysis and requesting “additional information and justification for Tesoro’s conclusions,” About a week later, on July 25, 2012, Tesoro submitted an updated BACT analysis that included “a review of more recent BACT determinations, updated control cost estimates, and an expanded evaluation of technically feasible control technologies.” Tesoro’s updated BACT analysis was nineteen pages long, It followed the required steps of a BACT analysis, examining the efficacy of various available control technologies and expressing Tesoro’s opinion regarding which technologies were economically feasible and which were not.
¶ 46 UDAQ subsequently issued an official response to all of the comments and submissions provided by Utah Physicians and Teso-ro, The response did not contain a revised BACT analysis performed by UDAQ. Indeed, in response to Utah Physicians’ criticism that UDAQ had not performed an adequate BACT analysis, UDAQ stated that its BACT review for the proposed project was “addressed by the current source plan reviews,” i.e., its February 16 analysis. In response to Tesoro’s updated July 25 BACT analysis, UDAQ stated that the “emitting units included in the current project were adequately addressed in Tesoro’s [December 21, 2011 application], and sufficient information was provided for the UDAQ to properly review.” Thus, it does not appear in UDAQ’s response that the July 25 submission was part of its review.
¶ 47 UDAQ then issued its official approval order for the project. UDAQ attached a rather terse BACT analysis to the approval order that was functionally identical to its February 16 BACT review. The attached BACT analysis consisted of three conclusory sentences:
Tesoro has conservatively considered BACT for the emissions of particulate (PM10/PM2.5), NOx and S02 as there is expected to be an increase in actual emissions associated with this project. UDAQ agrees that continued opei'ation of the ESP, use of the SOx reducing catalyst, and installation of a tail gas treatment unit (TGTU) at the SRU shall be considered BACT for this project. Tesoro shall comply with its established emissions caps for these pollutants.
¶ 48 Utah Physicians filed a request for agency action with the Utah Department of Environmental Quality (UDEQ), asking it to reverse UDAQ’s approval order. Utah Physicians argued that the BACT analysis performed by the UDAQ engineer was inadequate and that UDAQ did not provide a different analysis after Tesoro submitted its updated July 25 BACT review,
¶ 49 UDEQ appointed an ALJ to review Utah Physicians’ claims, The ALJ concluded that he was required to apply “appellate-like procedures and standards of review” to his review of the approval order and that he was not conducting “a tidal de novo on the merits.” In conducting an appellate review of the approval order, the ALJ concluded that UDAQ had adopted Tesoro’s updated July 25 BACT analysis as its own, and, therefore, it was this analysis that Utah Physicians had to show was deficient. Thus, the ALJ reviewed Utah Physicians’ claimed errors in light of Tesoro’s July 25 BACT analysis and recommended that the request for agency action be denied. After reviewing the ALJ’s written recommendation, the director of UDEQ adopted it in full and issued a final agency *163action rejecting Utah Physicians’ request to reverse UDAQ’s approval order.
¶ 50 Utah Physicians appealed from this final agency action to this court. In its opening brief, it once again argued that UDAQ’s BACT analysis was legally inadequate. Utah Physicians, however, made no mention of the ALJ’s (and by extension, UDEQ’s) treatment of this argument. And it only made a brief reference to UDEQ’s final agency action in order to note that this court owes no deference to those conclusions:
Moreover, the Executive Director’s [i.e., UDEQ’s] November 17, 2014 Final Order is owed no deference. The Executive Director necessarily limited her review to the same administrative record that is before this Court, Utah Code Ann. § 19—1—301.5(8)(a), to which she applied the same standard of review that this court will apply to agency factual determinations.
I. ADEQUACY OF UTAH PHYSICIANS’ OPENING BRIEF
¶ 51 The majority concludes that because Utah Physicians does not address the ALJ’s decision (which was adopted wholesale by UDEQ) in its opening brief, its arguments are inadequately briefed and this court should not address them on the merits. Thus, the majority holds for the first time that an appellant’s failure to grapple with an intermediate appellate review of a tribunal’s decision is a fatal briefing defect. I respectfully disagree.
¶ 52 This court reviews an intermediate appellate decision for correctness, granting no deference to the lower appellate court or tribunal’s review of the rulings and conclusions of the fact-finding court or tribunal. See Yuanzong Fu v. Rhodes, 2015 UT 59, ¶ 12, 355 P.3d 995. “The correctness of the [intermediate appellate body’s] decision turns, in part, on whether it accurately reviewed the [fact-finding] court’s decision under the appropriate standard of review.” Id. (citation omitted). Thus, in order for this court to determine if an intermediate appellate, decision is correct, we must step into the shoes of the intermediate appellate court or tribunal and review the fact-finder’s decisions ourselves under the appropriate standard of review. See id.
¶ 53 In this case, therefore, we owe no deference to the ALJ’s intermediate appellate review of UDAQ’s approval order. Moreover, in order for this court to review the ALJ’s review of the approval order, we must ourselves review the UDAQ approval order under the correct standard of review. See id. (“[I]n order to determine whether the court of appeals erred in finding that the district court did not abuse its discretion, we must ourselves review the district court’s decision for an abuse of discretion.” (citation omitted)).
¶.54 Thus, Utah Physicians correctly stated in its opening brief that this court owes no deference to the ALJ’s review of UDAQ’s decision to grant Tesoro’s permit request. Utah Physicians therefore argued in its opening brief that UDAQ’s permitting decision was in error and ignored the ALJ’s review of this decision. The majority views Utah Physicians’ choice to directly attack UDAQ’s decision as an incurable misstep that prevents this court from addressing the merits of Utah Physicians’ allegations of error below.
¶ 55 I acknowledge that addressing the reasoning of an intermediate appellate decision is a wise best practice for appellants. Although this court owes no deference to the conclusions of an intermediate appellate body, an appellant ignores an intermediate appellate decision at its peril because the reasoning of such a decision may be persuasive to this court. Additionally, there may be defects in the briefing before the intermediate appellate court that would prevent this court from addressing certain arguments. I would agree that an appellate argument could be waived if it is not presented to the intermediate appellate body. And an intermediate appellate body’s decision not to review a particular argument because it was inadequately briefed or due to a marshaling defect cannot be ignored; a litigant before this court must directly challenge such a conclusion. Appellants cannot prevail in this court on an issue they did not raise or did not adequately raise in an intermediate appeal.
*164¶ 56 As the majority opinion observes, the ALJ concluded that Utah Physicians did not marshal the evidence for many of the substantial evidence arguments it raised below. Supra ¶ 9. I agree that Utah Physicians’ failure to challenge the ALJ’s marshaling determination for these substantial evidence claims precludes this court from evaluating them because the ALJ’s marshaling determinations go to the adequacy of Utah Physicians’ presentation of these arguments to the ALJ.
¶ 57 But Utah Physicians did not confíne itself to substantial evidence arguments. It argued to this court that UDAQ’s BACT analysis was inadequate as a matter of law. It preserved this issue in the proceedings before UDAQ by arguing that its BACT analysis was “legally inadequate” because it relied exclusively upon an old BACT analysis without any consideration of vvhether it should be updated. Utah Physicians preserved this issue again by raising it before the ALJ. It argued in its opening brief in those proceedings that UDAQ’s BACT analysis was inadequate, and that nothing in the record suggests that UDAQ adopted Teso-ro’s more robust July 25 BACT analysis as its own. Thus, there is no preservation problem with this line of argument. Nor can there be a marshaling problem because it is not a substantial evidence argument. Utah Physicians is challenging the legal adequacy of the analysis employed by UDAQ, not the absence of evidence to support its conclusions.
¶ 58 The adequacy of Utah Physicians’ briefing of this argument in this court, therefore, boils down to this: Did Utah Physicians run afoul of our briefing standards by arguing that UDAQ erred rather than arguing that the ALJ erred by affirming UDAQ? I would say no. Because the ALJ performed the function of an appellate court, these two formulations of Utah Physicians’ argument are functionally the same. This court does not grant any deference to the ALJ’s conclusions, and in order to determine whether the ALJ erred in reviewing UDAQ, we must review the UDAQ approval order ourselves under the standax-d of review that the ALJ was required to apply. See Yuanzong Fu, 2015 UT 59, ¶ 12, 355 P.3d 995. At worst, Utah Physicians failed to engage with the ALJ’s reasoning, which could have been persuasive to this court. But a failure to address potentially persuasive counterarguments has never been a reason not to resolve an appellant’s arguments.
¶ 59 Indeed, nothing in our inadequate briefing jurisprudence suggests that this court should disregard an argument that directly challenges the decision of the fact-finder rather than the reasoning of an intermediate appellate body. The guiding principle in our inadequate briefing caselaw is rule 24 of the Utah Rules of Appellate Procedure. This rule lays out the briefing requirements for appeals and gives litigants fair notice of what is required for a brief filed in this court or the court of appeals. We have declined to address ai-guments that violate one of the particular requirements of rule 24. See, e.g., State v. Lee, 2006 UT 5, ¶¶ 22-23, 128 P.3d 1179 (argument not considered because the appellant violated rule 24’s requirement to provide “meaningful legal analysis” (citation omitted)); Walker v. U.S. Gen., Inc., 916 P.2d 903, 908 (Utah 1996) (argument not considered because the appellant violated rule 24’s requirements to cite the record and supporting legal authority). Rule 24, however, does not include a requirement that an appellant must challenge or engage with the reasoning of an intermediate appellate decision rather than the ruling of the fact-finding court or administrative body the appellant seeks to reverse. Thus, nothing in rule 24 gave Utah Physicians notice that its appeal would not be resolved on the mei’its.
¶ 60 I am also unaware of any caselaw that requires the dismissal of Utah Physicians’ appeal. The majority relies upon Allen v. Friel, 2008 UT 56, 194 P.3d 903, but that case is distinguishable. In Allen, a distinct court denied a prisoner’s PCRA petition, and the prisoner appealed. Id. ¶¶ 3-4. We held that the prisoner’s opening brief to this court was inadequate because of a failure to properly cite legal authority or essential portions of the record. Id. ¶¶ 9-10. We also noted that the briefing was inadequate because “an appellant must allege the lower court committed an error that the appellate court should *165correct. If an appellant does not challenge a final order of the lower court on appeal, that decision will be placed beyond the reach of further review.” Id. ¶ 7. We went on to clarify that “[s]ince an appeal is a resort to a superior court to review the decision of a lower court, Utah appellate rules require the appellant to address reasons why the district court’s dismissal of his petition should be overturned.” Id. ¶ 14.
¶ 61 Allen provides minimal guidance to this case because it involved a traditional appeal, with an appellate court reviewing a fact-finding court. In that scenario, Allen requires an appellant to identify errors in the decisions or rulings of the fact-finding body that has original jurisdiction over a legal claim. This appeal, however, is a horse of a different color. Here, this court is called upon to review an intermediate appellate body’s review of a fact-finding tribunal’s decision. The majority’s interpretation of Allen to mean that an appellant’s opening brief must challenge the reasoning of an intermediate appellate decision is flawed because Allen did not address this particular appellate posture. There are significant differences between a requirement to identify errors in the rulings of a fact-finding court or tribunal of original jurisdiction and a requirement to demonstrate error in an intermediate appellate review of a fact-finding court. The rulings of a court of original jurisdiction are often entitled to deference and are granted a presumption of regularity. But the conclusions of an intermediate appellate body are not entitled to either deference or a presumption of correctness.
¶ 62 Indeed, one of the issues raised by the appellant in Allen challenged a finding of fact made by the district court. Id. ¶ 20. The appellant’s failure to address the district court’s factual findings, which must be reviewed with substantial deference, may have led the Allen court to conclude that an appellant’s briefing was inadequate. But in this case, none of the conclusions of the ALJ in reviewing the UDAQ approval order are owed deference.
¶ 68 Finally, Allen provides weak support for the notion of mandatory dismissal of an appeal without addressing the merits of an appellant’s arguments. Although the Allen court concluded that the appellant’s briefing was inadequate and should be dismissed on that ground, the court went on to resolve all of the appellant’s arguments on the merits. Id. ¶¶ 19-35.
¶ 64 In summary, this is not an instance where the briefing is so poor that we must comb through the record or reconstruct the appellant’s argument in order to address it. Utah Physicians cites the record and pertinent legal authority in support of its argument that UDAQ’s BACT analysis was legally inadequate. This court should resolve this claim on the merits.
II. UTAH PHYSICIANS HAS BRIEFED AT LEAST ONE POTENTIALLY MERITORIOUS CLAIM THAT UDAQ ERRED
¶ 65 In addition to being adequately briefed, Utah Physicians’ legal challenge to UDAQ’s BACT analysis also potentially merits reversal. The only BACT analysis produced by UDAQ is the brief and conclusory February 16 review issued in tandem with its official Intent to Approve Tesoro’s application. Tesoro does not argue that the February 16 BACT analysis is adequate. Instead, Tesoro’s argument before this court is that UDAQ impliedly adopted as its own the much more robust BACT analysis contained in Tesoro’s July 25 submission. Tesoro further alleges that Utah Physicians never addresses the reasoning or evidence contained therein. Thus, the appeal turns on two questions: (1) Did UDAQ in fact adopt the July 25 submission as its own BACT analysis? and (2) Can an agency simply adopt a BACT analysis submitted by an'applicant as its own critical review, or must the agency conduct and produce its own BACT analysis so that it can be reviewed by UDEQ and this court?
¶ 66 Utah Physicians has presented a good case for the proposition that UDAQ never adopted the July 25 BACT analysis submitted by Tesoro as its own. UDAQ certainly never said that it had reviewed this analysis and accepted it as its own. In fact, in its response to Utah Physicians’ criticism of UDAQ’s BACT analysis, UDAQ stated that its BACT review was “addressed by the cur*166rent source plan reviews,” i.e., its February 16 engineering report. Additionally, UDAQ stated that the “emitting units included in the current project were adequately addressed in Tesoro’s [December 21, 2011 application], and sufficient information was provided for the UDAQ to properly review.” And perhaps most indicative of its ultimate BACT determination, UDAQ attached its engineering report to its final approval order for Tesoro’s proposed project. The attached engineering report contained a BACT analysis that, in large part, merely repeated UDAQ’s February 16 analysis and made no mention of Tesoro’s expanded July 26 analysis.
¶ 67 If the July 26 submission cannot be attributed to UDAQ, it also appears that UDAQ’s February 16 BACT analysis would be legally insufficient. Moreover, Tesoro may not use its July 26 BACT analysis as a post hoc rationalization for UDAQ’s permitting decision. As the Supreme Court has recently affirmed, a government agency “must examine the relevant data and articulate a satisfactory explanation for its action including a rational connection between the facts found and the choice made,” Encino Motorcars, LLC v. Navarro, — U.S. —, 136 S.Ct. 2117, 2125, 195 L.Ed.2d 382 (2016) (citation omitted); accord Olenhouse v. Commodity Credit Corp., 42 F.3d 1560, 1575 (10th Cir. 1994) (“The agency must make plain its course of inquiry, its analysis and its reasoning. After-the-fact rationalization by counsel in briefs or argument will not cure noncompliance by the agency with these principles.” (citation omitted)). “It is not the role of the courts to speculate on reasons that might have supported an agency’s decision.” Encino Motorcars, 136 S.Ct. at 2127. Thus, “[i]t is well-established that an agency’s action must be upheld, if at all, on the basis articulated by the agency itself.” Motor Vehicle Mfrs. Ass’n of the U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983) (citations omitted).
¶ 68 Utah Physicians has presented a plausible argument that UDAQ has not adequately articulated reasons why Tesoro’s proposed oil refinery expansion and the resulting increased emission of air pollutants meet the BACT standard. I believe this argument is adequately briefed and merits resolution by this, court.

. In pertinent part, Tesoro’s BACT analysis states:
Tesoro has conservatively considered BACT for the [fluidized catalytic cracking unit (FCCU)] for emissions of particulate (PM10/PM2.5), NOx, and S02 since there is expected to be an increase in actual emissions associated with the Project. A BACT analysis was recently conducted (2007) for the FCCU as part of the minor modifications to the FCCU to improve reliability (N0335-028). Continued operation of the ESP was selected as BACT for S02 emissions. The use of additional necessary SOx reducing catalyst to meet NSPS limits was selected as BACT for particulate emissions. Additional NOx control equipment would not be economically feasible; therefore Tesoro will continue to comply with its NOx emission limit. Tesoro proposes to continue using these control technologies as BACT for the FCCU.


. In pertinent part, UDAQ’s Februaxy 16 BACT analysis concludes:
Tesoro has conservatively considered BACT for the emissions of particulate ... [for the proposed expansion] as there is expected to be an increase in actual emissions associated with this project. UDAQ agrees that continued operation of the ESP, use of the SOx reducing catalyst, and installation of a tail gas treatment unit (TGTU) at the existing SRU/TGI shall be considered BACT for this project. Tesoro shall *162continue to comply with its established source-wide emissions caps for these pollutants.... The [New Source Review] section recommends that these control methodologies be accepted as BACT.